Ol Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Después de celebrarse un juicio de novo en grado de ape-ación, la Corte de Distrito de Humacao dictó sentencia eon-ra Tiburcio Castro Suárez declarándolo culpable de un de-ito de acometimiento y agresión grave y lo condenó a pagar ma multa de $50 ó a cumplir un día de cárcel por cada dó-ar que dejare de pagar. El acusado solicitó la reconsidera-ción de la sentencia y la corte la dejó sin efecto concedién-dole un término para radicar su moción por escrito, lo que úzo. Empero, varios días después y antes de haberse visto Y resuelto dicha moción, el perjudicado por el disparo de re-vólver que le había hecho el acusado, radicó una moción ha-ciendo constar que “ha sido resarcido de todos los daños que hubieran podido ocasionársele con motivo de los hechos ale-gados en la denuncia contra el acusado” y solicitó que, de acuerdo con el artículo 446 del Código de Enjuiciamiento Criminal, “se suspenda la continuación de los procedimien-tos en .este caso, quedando el acusado exonerado en relación con los mismos”. Oídas las partes la corte inferior declaró sin lugar la moción del perjudicado y procedió de nuevo a dictar sentencia contra el acusado en los mismos términos ■que la anterior.
En este recurso alega el apelante que la corte inferior ■erró al negarse a sí misma discreción para resolver la mo-ción del perjudicado a favor del acusado; al no considerar dicha moción de acuerdo con el artículo 446 del Código de Enjuiciamiento Criminal, y al dictar una sentencia contraria a la prueba y a derecho.
Los dos primeros señalamientos envuelven una misma cuestión y pueden considerarse conjuntamente.
El artículo 446 del Código de Enjuiciamiento Criminal dispone lo siguiente:
“Si la parte perjudicada comparece ante el Tribunal al que hayan de ser remitidas las declaraciones en cualquier momento antes de.la *864celebración del juicio,'y reconoce plenamente que lia recibido rep ración por el daño causádole, el tribunal puede decretar, discreción; mente y previo pago de las costas devengadas, que se suspendan tod los procedimientos en persecución del delincuente, y que éste quec] exonerado de la culpa; pero en tal caso los fundamentos que tenga tribunal para dictar el auto deben exponerse en éste, e insertarse el acta del tribunal. Dicho auto imposibilita la instrucción de otij proceso por el mismo delito.”
La frase “en cualquier momento antes de la celebrado del juicio”, usada en el texto español, dice en su texto inglé| así: “ai any time before trial”.
La corte inferior resolvió que dicha frase significa “antel de empezar el juicio y no durante ni mucho menos despuéj del juicio”. Somos de opinión que no erró al interpretar lo términos claros y específicos de la ley. Véase por analogía Fisk v. Henarie, 142 U. S. 459; Scofield v. Scofield, 3 P. (2d) 794; Bettis v. Schreiber, 17 N. W. 863 y 26 R.C.L. 744, y Words and Phrases 274.
La única cuestión planteada y resuelta por la corte sen teneiadora y ahora ante nos es si la moción fué presentad* en tiempo. Cf. Pueblo v. Galarza, 60 D.P.R. 208.
Tampoco podemos decir que cometiera error al apre ciar la prueba. Al resolver el conflicto que en ella existe Je corte a quo hizo constar “que no podía creer la versión de' cuchillo”; es decir, no creyó la prueba del acusado tendente a demostrar que el perjudicado había sacado un cuchillo para atacar al acusado en momentos en que éste trató de llevár selo para que no siguiera discutiendo con otra persona y que fué entonces que el acusado le disparó su revólver en defensa propia. Descartada esta teoría por la corte, la prueba aportada fué suficiente para dejar demostrado el uso ilegal que del arma hizo el acusado.

Debe confirmarse la sentencia apelada.